 III the Matter of E. A. LABORATORIES, INC.andFOREMAN'S ASSOCIATIONOF AMERICA, CHAPTER No. 104Case No. 2-C-6259.-Decided November 23, 1949DECISIONANDORDEROn September 7, 1948, Trial Examiner Horace A. Ruckel issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had unlawfully discriminated against six supervisoryemployees named in the complaint, in violation of Section 8 (1) and(3) of the Act and recommending that the Respondent offer them re-instatement with back pay, as set forth in the copy of the IntermediateReport attached hereto.He also found that the Respondent had notengaged in certain other unfair labor practices alleged in the com-plaint and recommended dismissal of those allegations.'The Re-spondent thereafter filed exceptions to the Intermediate Report anda supporting brief.The Respondent asserted,inter alia,that the Trial Examiner erro-neously rejected certain offers of proof by it concerning the purpose ofthe foremen's strike.To avoid any possible prejudice to the Respond-ent, the Board, on March 25, 1949, remanded the case to the TrialExaminer to receive evidence from all parties as to the purpose of theforemen's strike and to make findings with respect thereto.A supplemental hearing was held on April 12, 1949, and on May 25,1949, Trial Examiner Ruckel issued his Supplemental IntermediateReport, a copy of which is attached hereto.The Trial Examiner,after finding that the "purpose of the foremen's strike was to supportthe strike of the production workers," reiterated his Conclusions ofLaw and Recommendations contained in his original IntermediateReport.Thereafter, the Respondent filed exceptions to the Supple-mental' Intermediate Report with a supporting brief.1The complaint also included a number of other foremen who had been reinstated afterthe events under consideration and who,the Trial Examiner found,were later either dis-charged for cause or who voluntarily resigned.As to these foremen,the Trial Examinerrecommended dismissal of the complaint.Since no exceptions were filed,the complaint a,to them will not be further considered.87 NLRB No. 3S.233 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has reviewed the rulings of the Trial Examiner at bothhearings, and, except as noted above, finds that no prejudicial errorwas committed.All other rulings are hereby affirmed.The Boardhas considered the Original and Supplemental Intermediate Reports,the exceptions and briefs of the parties and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, except insofar as they are inconsistentwith the Decision and Order herein.1.The Trial Examiner found that the discharge of the six foremennamed in the complaint was in violation of the Act. Solely for thereasons appearing below, we agree.It is conceded that the complainants, officers of the foremen's union,were discharged because of their leadership in the foremen's strike.The Respondent seeks to justify its action on the ground that theforemen were not engaged in a strike protected by the Act. The legaldefense is based on the allegation that the purpose of the foremen'sstrike was to support the strike of the production workers, as foundby the Trial Examiner in his Supplemental Intermediate Report.The facts bearing on the factual issue raised by the Respondent'sdefense, are as follows :On Friday morning, September 22, 1944, the Respondent's produc-tion workers 2 went on strike and immediately formed picket linesaround the plant.During the first week of the strike, the foremenreported at the plant, crossed the rank and file picket lines and con-tinued to work, which for the most part consisted of cleaning thefloors and benches, taking inventory and maintaining the machines.3At the close of the week, on Friday evening, September 29, the Re-spondent's president, Aufiero, assembled the foremen and stated thatthereafter they would have to do production work and that if theydid not want to do such work, they need not report for Work at all.The foremen replied that they would have to think the matter over.During that week-end, the foremen's union, to which the complain-ants and other supervisors belonged, held one or more meetings, toconsider whether the foremen should do production work during thependency of the strike.The UAW strike leader, Newman, obtainedpermission to address the foremen's meeting and urged the foremennot to do production work.Whereupon Newman was told by Car-fero, president of the foremen's union, "that we (the foremen) were2The production workers were represented by the United Automobile Workers, Local 844,hereincalled the UAW.2Respondent'svice president testified that during the week following the strike, theforemen, as a group, had not been asked specifically to do production work.The evidenceisalso uncontradicted.that when during that week,one of the foremen refused to finishsome production work left undone by the' strikers,he was discharged. E.A.LABORATORIES, INC.235in an independent association and we would do what we saw fit, butwe had no part of their (UAW) doings." Sometime thereafter theforemen passed a resolution not to do production work.On Monday, October 2, a committee of the foremen's -union advisedAufiero of this decision, whereupon Aufiero discharged the foremen.The foremen thereafter picketed along with the' production workers,but carried their own signs and kept to themselves in a separate group.On' October 6, when the foremen came for their pay, Aufiero againtold them they were all suspended.On November 2, when the fore-men were gathered in a group in front of the plant, Aufiero calledthem in, informed them that the following week the plant wouldresume operations and that all suspended foremen except the com-plainants, the officers of the foremen's union, would be reinstated.On the basis of the entire record, we are unable to accept the TrialExaminer's finding and the Respondent's contention that the foremenstruck for the purpose of supporting the production workers.Theforemen were. members of an independent labor organization whichexisted to serve their own mutual interests.The foremen crossed theUAW picket lines and continued to work until the Respondent soughtto changetheir ownworking conditions by insisting that they do pro-duction work.Picketing activity by the foremen did not occur untilafter the Respondent had penalized them for their concerted refusalto do production work.We are satisfied that the Respondent's actiongave rise to an independent labor dispute with the foremen involvingtheir own conditions of employment,' and that the foremen's con-certed activity was primarily in furtherance of their own mutual aidand protection and not that of the production workers.5We accordingly find that under the conditions here present theforemen's strike constituted protected concerted activity 6 and thatthe Respondent's discharge of the six complainants for their partici-pation and leadership in the strike was a violation of the Act.2.As supervisory employees are no longer protected by the Act, weshall, for reasons set forth in the Republic Steel case,-,omit our usualcease and desist order and require the Respondent only to reinstatethe complainants with back pay.The Respondent contends that noback pay should be awarded for the period antedating the filing ofthe charges in April 1946, some 17 months after the alleged unfair la-bor practices in November 1944.We find merit in this contention, as.'This finding is consistent with the testimony of certain strikers that they refused to doproduction work because they did not want to be strikebreakers.G In view of this finding, we deem it unnecessary to pass upon the question whether theforemen's activity would have been unprotected if the purpose of their strike had been tosupport the rank-and-file strike.Cf.Carnegie-Illinois Steel Company,84 NLRB 851.'Republic Steel Corporation,77 NLRB 1107. 236DECISIONSOF NATIONALLABOR RELATIONS BOARDthere appears to be no explanation for the unreasonable delay infiling charges.We shall therefore award back pay only from April'1946 to the date of the offer of reinstatement.8ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, E. A. Labora-tories, Inc., Brooklyn, New York, and its officers, agents, successors,and assigns, shall take the following affirmative action :(a)Offer Edward Carfero, William Deleo, Andrew Carvelli, Jo-sephine Carbonaro, Salvatore Ingrisano, and Angelo Salerno, imme-diate and full reinstatement to their former or substantially equiva-lent positions, without prejudice to their seniority or other rightsand privileges;(b)Make whole Edward Carfero, William Deleo, Andrew Car-velli, Josephine Carbonaro, Salvatore Ingrisano, and Angelo Salerno,for any loss of pay they may have suffered because of the Respond-ent's discrimination against them, by payment to each of them of asum of money equal to the amount he or she normally would haveearned as wages during the period from April 9, 1946, to the date ofthe Respondent's offer of reinstatement, Jess his or her net earningsduring said period ;(c)Notify the Regional Director for the Second Region in writ-ing, within ten (10) days from the date of this Order, what steps theRespondent has taken to comply therewith.AND IT IS FURTHERORDEREDthatIn allother. respects the complaintherein be, and it hereby is, dismissed.INTERMEDIATE REPORTMr. Sanfford D. Ten,for theGeneral Counsel.Messrs. Olvany,Eisner, and Donnelly,byMr. Merwin Lewis,of New York,New York, forthe respondent.STATEMENT OF THE CASEUpon an amended charge filed May 28, 1946, by Foreman's Association ofAmerica, Chapter No. 104, herein called the Union, the National Labor RelationsBoard, herein called the Board, by the Regional Director for the Seventh Region(New York, New York), issued a complaint dated June 7, 1946, against E. A.Laboratories, Inc., herein called the respondent, alleging that the respondent hadengaged in and was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1), (3), and (5), and Section 2 (6) and (7) of thesPhoenix;MutualLifeInsuranceCo., 73 NLRB 1463;Red ArroioFreight Linea, Inc.,77 NLRB 859. E.A.LABORATORIES, INC.237National Labor Relations Act, 49 Stat. 449, herein called the Act. Copies of thecomplaint accompaniedby notice of hearing were duly served upon the respondentand the Union.With respect to the unfair labor practices, the complaint, as amended at thehearing,' alleged in substance that the respondent (1) from about June 1, 1944to the date of the complaint, questioned its employees concerning their unionaffiliations, threatened them with discharge if they joined the Union, and kepttheir meeting place under surveillance; and (2) on various dates beginning onSeptember 29, 1944, discharged 10 named employees, and thereafter refused toreinstate any of them, because of their union membership and activity.On July 29, 1946, the respondent filed a request for a bill of particulars, whichwas granted in part. On July 2, 1948, the respondent filed an answer admittingsome of the allegations of the complaint with respect to the nature of its business,but denying that it had engaged in any unfair labor practices.Pursuant to notice, a hearing was held on July 6, 7, and 9, 1.948, at New York,New York, before Horace A. Ruckel, the undersigned Trial Examiner dulyappointed by the Chief Trial Examiner. The General Counsel and the respond-ent were represented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues, was afforded all parties.At the close of the hearing the Trial Examiner granted a motion by counselfor the General Counsel to conform the pleadings to the proof in formal matters,and reserved ruling upon a motion by counsel for the respondent to dismiss thecomplaint.Thismotion is disposed of by the recommendations hereinaftermade.The undersigned advised the parties that they might argue orally before him,and might file briefs with him by July 24, 1948. Subsequently this time wasextended to August 12.No oral argument was had and no briefs were filed.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is a New York corporation with its principal office and placeof business in New York City where it is engaged in the manufacture, sale,and distribution of automotive, aircraft, marine accessories, and related prod-ucts.The respondent, at the time of the events herein complained of, annuallycaused to be purchased and delivered to its New York plant, brass, steel, alumi-num and other materials in excess of $1,000,000, of which approximately 75percent was transported to its plant from States of the United States other thanthe State of New York.During the same period the Respondent annually manufactured at its NewYork plant products valued in excess of $1,000,000, of which approximately 90percent was transported from the plant to States of the United States other thanthe State of New York.The respondent admits that it is engaged in commerce within the meaningof Section 2 (6) and (7) of the Act.'The Trial Examiner granted a motion by counsel for the General Counsel to dismissthe allegations of the complaint alleging that the respondent had refused to bargaincollectively with the Union. 238DECISIONS OF NATIONAL LABOR RELATIONSBOARD .Jr.THE ORGANIZATION INVOLVEDPrior to August 23, 1947, the effective date of the Tait-Hartley Act, and atthe time of the events herein complained of, Foreman's Association of America,Chapter 104, was a labor organization within the meaning of Section 2 (5) of theAct, and admitted to.membership supervisory employees of the' respondent.III. THE UNFAIR LABOR PRACTICESA. The discharges; otherinterference,restraint,andcoercion1.BackgroundIn 1937 the respondent's production employees were organized into the Inter-national Union, United Automobile, Aircraft, and Agricultural Implement Work-ers of America (UAW), Local 844, affiliated with the Congress of IndustrialOrganizations, herein called Local 844. In July 1944, the Unionbegan organi-zation of the supervisory employees, most, if not all, of whom became members.Edward Carfero was chosen president ; William DeLeo, vice president ; JosephineCarbonaro, corresponding secretary ; Andrew Cervelli, directorof membership ;and Michael Collello, sergeant-at-arms.DeLeo, Angelo Salerno, and Peter Ter-ruso were chosen members of the Executive Board. Salvatore Ingrisano wasalso elected to an office, although the record does not disclose which one.Allthese employees, with the exception of Terruso, are among those named in thecomplaint as having subsequently been discharged because of their unionactivity.'The organization of the foremen was conducted openly.Benjamin Edelman,the respondent's vice president, and the only witness whom it called,testifiedthat most of the above-named employees discussed the formation of the Unionwith him; that they told him, and that he believed, that all of the foremen hadjoined it; and that he knew who the officers were. The respondent's reactionto the organization of its foremen was violent, to judge by the diatribes en-gaged in from time to time by J. Al. Aufiero, the respondent's president andgeneral manager, when discussing the Union with individual supervisors.'Meetings of the Union were held in a private home on the opposite side anda block down the street from the respondent's office.Edelman and other officialscould, and Edelman testified that on more than one occasion he did,see mem-bers of the Union congregating outside the meeting place.Thereisno sub-stantial, credible evidence, however, that any of these officials went out of theirway to observe these events, and it is hereinafter recommended that the allega-tion of surveillancebe dismissed.2.The strike ; the dischargeof six foremenOn Friday, September 22, 1.944, at 9 o'clock in the morning, all the respondent'sapproximately 500 production workers went on a strike which lasted until themiddle of December.'During the first week of the strike, from September 22 toSeptember 29, the foremen with a few individual exceptions continued to report2Terruso's name was includedin the amendedcharge, but not in the complaint.3Several undenied instances of threats of discharge and physical violence are hereafterrelatedin connectionwiththe discharges.*As will be seen, however, -production eras .resumed about November 13; when most ofthe foremen were called back to work. E. A. LABORATORIES, INC.239for work.This consisted for the most part of cleaning the floors and benches,taking inventory, and maintaining the machines. Some of this work was cus-tomarily clone by the production workers, and some by the foremen ; but none ofitwas clearly production work.On the afternoon of September 29, Aufiero called a meeting of foremen atwhich he told them that he was running out of other work and that thereafterthey would have to do production work. That week end the Union held a meet-ing at" which it was decided that the foremen should not do production workduring the pendency of the strike, and a committee of five was delegated toinform Auflero.This was done on Monday morning, October 2. Aufiero toldthe committee that in view of their refusal all the foremen were "suspended"until further notice.The credible testimony of Cervelli and of other membersof the committee is that Aufiero added that only those foremen whom lie wantedwould be called back to work after the strike.Following the refusal of the foremen to do production work-a refusal whichin effect rendered them strikers-various foremen marched as a group in thepicket line of the production workers and carried picketsigns,furnished byLocal 844, which announced their solidarity with them. It is evident that therespondent viewed these activities of its supervisory employees with emotionsamounting to something less than enthusiasm, and when they reported to tileoffice on October 6 for their pay for the week of September 22-29, Aufiero in-formed them, as he had the committee a few days before, that they were "sus-pended", and took up their badges.On -November 13, as a preliminary to resuming production—the respondentcalled all its foremen back to work with the exception of Carfero, DeLeo, Salerno,Ingrisano, Carbonaro, and Cervelli.Thesesixmenwere never reemployed.The respondent's failure to recall these employees was tantamount to their dis-charge, and the undersignedso finds 5Conclusions as to the discharges .Edelman gave as the respondent's reason for not recalling these six employeesupon resuming production that, as officers of the Union, they were responsiblefor the strike of the foremen, which in the respondent's view was in aid andsupport of the strike of Local 844. The latter strike, the respondent contended,was "unlawful" as well as in violation of its contract with Local 844.°The issue presented is thus clearly drawn. It is whether an employer, duringa strike, may discharge or refuse to reemploy foremen who themselves havequit work rather than perform production work customarily done by the strikers.As found in the section entitled "The remedy", the discharge is dated from November13. the (late of the failure to recall, rather than from September 29, the last day that workwas performed, or October 2, when the striking foremen were "suspended".This suspension,in light of the subsequent recall of most of the foremen, the undersigned regards as merelytactical and as it reply to the action of the foremenin striking.°The respondent offered to prove on cross-examination of Carfero, and on the directexamination of Edelman, that Local 844 went on strike "in violation of the war LaborDisputes Act and in violation of the contract between United Automobile, Aircraft andAgricultural Implement Workers of America, C. I. 0., Local 844, thereof, and respondent,dated November 7, 1943," and that with knowledge of these facts, the supervisory employeesentered upon a course of conduct in support of the strike.Tile undersigned rejected thisoffer of proof.The contract referred to as existing between the Union and the respondentwas not offered in evidence, and there was no showing that Carfero, the president of theforemen's Union, or Edelman, the respondent's vice president, had, or could have had, anyknowledge of the reasons which motivated the production workers in calling theirstrike. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has answeredthis question inthe negative. In thePinaudcase'the Board held with reference to a discharged forelady : "The respondent wasnot required . . . to permit Rosen to remain on the job and at the sametime to refuse to do its lawful bidding.Under the circumstances presented...the respondent was privileged, as an incident of an employer's right toreplace economic strikers, to giveRosen anelection either to work as in-structed or not to work and leave the premises.However, it was not permittedto discharge or otherwise to discriminate against her for her participation inthe strike."The undersigned finds that the respondent on November 13, 1944, dischargedand refused to reemploy Edward Carfero, William DeFeo, Andrew Cervelli,Josephine Carbonaro, Salvotore Ingrisano, and Angelo Salerno, because theyengaged in concerted activities for the purpose of collective bargaining andothermutual aid and protection.Thereby the respondent interfered with,restrained, and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.3.The discharge of Collello, Orvin, Leone, and VecchioMichael Collello:Collello first came to work for the respondent about 192(1.During the past several years of his employment lie was general foreman over thefifth floor.Collello :joined the Union in July 1944.Shortly thereafter, J. M. Aufiero calledCollello to a conference in the show room. Collello's testimony is to the effect thattogether with J. Al. Aufiero were Rocco Aufiero, assistant plant superintendent,Louis DeFeo, and one other supervisor.Collello's uncontradicted testimonyis to the effect that when he arrived in the show room Rocco Aufiero placed a 3Scaliber gun on the table in front of him and kept it there while President Aufiero,directing his remarks to the foreman, charged that they were attempting to getother foremen to join the Union, and declared that he (lid not intend to have aunion in the plant, and that if he found out that the organizing was continuinghe would "see to it." The foremen with the exception of Collello were then ex-cused, and J. M. Aufiero continued the conversation with Collello in the presenceof Rocco Auflero. President A.uflero asked Collello to look him "square in theeye," saying that he, Aufiero, was a "Mussolini moan" and that he could "takeCollello's head" and "put it out the window" and Collello would .never know whathad happened.He went on to state that there were fifty millionaires like himselfin the United States who were "Mussolini Mafia", that he understood that Collellowas the leader of the Union, and that he wanted it broken up within a week.Collello's further testimony is that thereafter one Al Ocuto, who according toCollello was "a very bad actor" and a "stooge" for Aufiero, was assigned to Col-lello's department as his assistant, to check up on him.In August, Collelli was elected sergeant-at-arms in the Union and shortly there-after, J. M. Auflero called him to the office. This time, again according to Col-lello,Aufiero said that it had come to his knowledge that he had been made"bouncer" for the Union, and that lie would like to take Collello's head andaPinaud.,IncorporatedandMaryRosen,51 NLRB 235.In further defining the statusof a supervisor in such a situation,the Board said:"By her refusal to perform the work ofa striker,Rosen in that respect,joined the strike,becoming in effect a partial striker.Astrike, or a partial strike,is a form of concerted activity that is protected under the Act,The discharge of Rosen for engaging in such activity constituted a violation of Section S(3)."(Citing cases.) E. A. LABORATORIES, INC.241"bounce it through that window." Collello admitted. that lie had been electedsergeant-at-arms, and the conversation terminated like the one previously re-lated, by Auflero's telling Collello that he wanted the Union broken up.Collello's testimony, although uncontradicted in any respect, since the respond-ent called only Edelman as a witness, revealed Collello's memory to be faulty inseveral instances with respect to important dates,' and lie admitted that he hadbeen hospitalized for a short time because of a nervous disorder.Furthermore,as will be seen, Collello's testimony concerning the reason given him for hisdischarge differed in at least one important respect from testimony previouslygiven by him. For these reasons the undersigned receives Collello's testimonywith caution. For example, he does not accept his uncorroborated statement thatOcuto was assigned to check up on him after his talk with Auflero.Neverthe-less, the undersigned believes that Collello's testimony as to Aufiero's statementsto him as related above, must be accepted as substantially accurate. It wassubject to contradiction by at least two, and possibly three witnesses, and itremained uncontroverted.Moreover, the declarations which he attributed toAufiero are consistent with other statements attributed to him by other witnesseswhom the undersigned found reliable.On April 20, 1945, Helies, plant superintendent, called Collello to his office andtold him that his services were no longer required.Collello, according to hisown testimony, protested that lie was being let go because of his connection withthe Union, and Helies acknowledged this and said that the Union had "ruined"Collello.Collello admitted that he had failed to mention this latter statement whiletestifying in a previous hearing.'His explanation was simply that he hadforgotten it, but that his memory had since been refreshed.The undersigneddoes not credit this part of Collello's testimbny.Edelman's testimony is to the effect that during the early part of April 1945,he called Collello to his office where he told him that Helies had complained thathis Work was unsatisfactory, his attendance poor, and that he had been comingin late.According to Edelman, Collello excused himself by saying that hewas having trouble with his wife.Edelman told Collello that he would haveto improve or he would be discharged.At the time of Collello's discharge, according to Edelman, Helies told Edelman that Collello was "wacked up" andEdelman gave Helies permission to discharge him.The undersigned found Edelman to be a credible witness and accepts higaccount of the reason for Collello's discharge, and the circumstances surround-ing it, in preference to Collello's.Moreover, it is not apparent why the respondent,if it discharged Collello because of his union activity, did not do so in Novem-ber 1044, when it admittedly let six other foremen go because of their part inthe strike of the production employees.There is no evidence that Collello'sactivity in the Union increased thereafter.The undersigned believes and findsthat the respondent discharged Collello because of his general unsatisfactoriness.as an employee, and because of his emotional instability and not because of his.activity in connection with the Union.8 For example,he testified that he did not return to work after the strike until January,1945, whereas the credible evidence is that he was called back on November 13, 1944, alongwith most of the other foremen,and that he was discharged in May 1945,whereas he wasdischarged in April.8E. A. LaboratoriesandUnited Automobile, Aircraft and Agrieulttiral Implement Workers,of America, C. I. 0., Local 8i1I,80 NLRB 625. Collello's testimony is 54 page 4421 of therecord. 242DECISIONS OF NATIONALLABOR RELATIONS BOARDMarion Orvin:Orvin first came to work for the respondent in August 1942.She was employed continuously until her discharge on June 22, 1945.Her workwas that of an inspector and assistant forelady in the gun sight division of theoptical department.She joined the Union in August 1944, but so far as therecord discloses did not become particularly active in its affairs.On one occasion, according to Orvin's credible testimony, Aufiero declaredto her that members of the Union were "rats lower than some of the rats thatcrawl in the gutter," and that he would never deal with the Union. Orvin'sfurther testimony is to the effect that on June 15, when she was leaving theunion's meeting place near the plant in the company of Alfonse Leone, they werefollowed by Aufiero and Ocuto and that later, when Aufiero had parked hiscar in front of the plant, he "just looked at" Orvin and Leone as they walkedtoward the subway.The undersigned credits Orvin's testimony, supported bythat of Leone, that the two were observed by Auflero, but regards the evidenceas insufficient for a finding of espionage, and without particular significance inas-much as their activity in the Union was already known to the respondent'sofficials.On June 22, Relies called Orvin to the office and gave her a release, sayingthat her department was closed and that there was no more work for her.Orvinasked Relies, according to her testimony, if she could do production work, andi=lelies replied that she would not want such work after having worked as asupervisor.Orvin admitted that the contract for gun sights on which she had been work-ing had been completed, and that there was no more work in that department.This is consistent with Edelman's testimony that in February 1945, all therespondent's Government contracts were terminated and the production of gunsights ceased, and that Orvin's job in that department from then until her dis-charge consisted of preparing termination inventories for the purpose of filingclaims with the Government.This work of conversion to peacetime produc-tionwas completed in June. Edelman testified credibly that, assuming thatOrvin requested Relies to be allowed to do production work in some other depart-ment, the respondent would have had to deny the request because under itscontract with Local 844 she would have been a new employee and would havebeen placed at the end of the seniority list for hiring.The undersigned finds that Orvin was legitimately discharged because herjob was terminated, and not because of her activity in the Union.Alfonse Leone:Leone first came to work for the respondent in 1935.At thetime of his discharge along with Orvin, in June 1945, he was an assistant foremanin the polishing department.He joined the Union in July 1944. Sometime inAugust or September lie had what seems to have been the customary conversa-tion with Aufiero concerning his union membership, during which Aufiero toldhim and other members of the Union who were present that they were a "bunchof racketeers and blackhands" and that he wanted none such in the plant.A day or so after he had been observed by Aufiero leaving the union hall,Aufiero held a conference with several supervisory employees, including Leone,where, according to Leone, Aufiero asked him why he had been at the union hall.When Leone replied that he had the keys to the hall and opened the door for themen at their meetings, Aufiero said that if Leone was interested in "some otherpurposes apart from" his work, he should quit. The undersigned accepts thistestimony of Leone's as being in accord with the facts.Leone was one of the supervisors called back to work on November 13, 1945.On June 22, Leone, like Orvin, was told by Relies that he was being let go E.A.LABORATORIES, INC.243because there was no more work for him to do. Like Orvin, Leone asked to begiven some other work in the plant and was refused.Edelman's credible testi-mony was to the effect that in view of the expiration of war contracts, therewas no more work for Leone to do as assistant supervisor.The reasons whichhe gave for the respondent's not giving Orvin nonsupervisory work are simi-larly applicable to Leone,and the undersigned finds them to be valid.He findsthat the respondent laid off Leone because his job had been terminated,and notbecause of his activity in behalf of the Union.Vera Vecchio:Vecchio was first employed in 1936 as a packer in the horndepartment.Subsequently,she became an assistant forelady in the gun sightdivision.She joined the Union in July 1944.During October or November,while the strike was still in progress,Vecchio,according to her own testimony,attempted to procure a release fromMikeStango,assistant superintendent, sothat she could obtain a job elsewhere,and Stango refused to give it becauseshe belonged to the Union.Vecchio did not subsequently return to work for therespondent,but there is no evidence to indicate that she was discharged or re-fused employment,and the undersigned concludes and finds that she resignedvoluntarily.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurringin connection with the operations of the respondent described in Section I,above, have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYSince it has been found that the respondent has engaged in certain unfair laborpractices, it will be recommended that it take certain affirmative action designedto effectuate the policies of the Act 10It has been found that the respondent discharged Edward Carfero, WilliamDeLeo, Andrew Cervelli, Josephine Carbonaro, Salvatore Ingrisano, and An-gelo Salerno, because they engaged in concerted activity for the purposes of col-lective bargaining or other mutual aid and protection. It will therefore berecommended that the respondent offer these employees immediate and full re-instatement to their former or substantially equivalent positions without preju-dice to their seniority and other rights and privileges. It will be further recom-mended that the respondent make them whole for any loss of pay they may havesuffered by reason of the respondent's discrimination against them, by paymentto each of them of a sumy of money equal to the amount lie normally would haveearned as wages from November 13, 1944, the date of the respondent's dis-criminatory refusal to reemploy them" to the date of offer of reinstatement lesshis net earnings'' during said period.10 In failing to recommend the usual cease and desist order, and in recommending rein-statement and back pay, the undersigned follows the Board's rationale inRepublic SteelCorporation (Upson Division)andForeman's Association of America, 77NLRB 1107.11The complaint alleges that these six discharges took effect as of September 29, 1944.This was the date on which the foremen were told that they had to do production work.Atthe same time, or on the following Monday, October 2, or both, the foremen told therespondent that they would not do the work of the strikers, and Aufiero told them that inthat case they were "suspended." It has been found that the foremen's refusal constituted877359 -50-vol. 87-17 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe undersigned will recommend that the complaint be dismissed, insofar asit allegesthat Michael Collello, Marion Orvin, Alfonse Leone, and Vera Vecchiowere discharged because of their activity in behalf of the Union.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following :.CONMUSIONS OF LAW1.Foreman's Association of America, Chapter No. 104. was. at the time of theevents herein related and up to August 23, 1947, a labor organization withinthe meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment ofEdward Carfero, William DeLeo, Andrew Cervelli, Josephine Carbonaro, Salva-tore Ingrisano, and Angelo Salerno, the respondent has engaged in and is engagingIn unfair labor practices within the meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inunfair labor practices within the meaning of Section 8 (1) of the Act.4.The foregoing unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.5.The respondent did not engage in unfair labor practices by dischargingMichael Collello, Marion Orvin, Alfonse Leone, and Vera Vecchio.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the respondent, E. A. Laboratories, Inc., its officers,agents,successors,and assigns,shall :(a)Offer Edward Carfero, William DeLeo, Andrew Cervelli, Josephine Car-bonaro, Salvatore Ingrisano, and Angelo Salerno, immediate and full reinstate-ment to their former or substantially equivalent positions, without prejudice totheir seniority or other rights and privileges ;(b)Make whole Edward Carfero, William DeLeo, Andrew Cervelli, JosephineCarbonaro, Salvatore Ingrisano, and Angelo Salerno, for any loss of pay they mayhave suffered because of the respondent's discrimination against them by pay-ment to each of them of a sum of money equal to the amount he normally wouldhave earned as wages during the period from November 13, 1944, to the date ofthe respondent's offer of reinstatement, less his net earnings during said period ;(c)Notify the Regional Director for the Second Region in writing within ten(10) days from the (late of the receipt of this Intermediate Report, what stepsthe respondent has taken to comply therewith.It is further recommended that unless on or before ten (10) days from the dateof the receipt of this Intermediate Report, the respondent notifies said RegionalDirector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondent to takethe action aforesaid.It is recommended that the complaint be dismissed, insofar as it alleges thatMichael Collello,Marion Orvin, Alfonse Leone, and Vera Vecchio were dis-a partial strike.That being the case, and the"suspension"being at the most a tacticalmaneuver, it is recommended that back pay accrue beginning with November 13, the dateof the respondent's failure to reinstate these foremen along with their fellows.12 SeeCrossett Lumber Company,8 NLRB 440,497-498. E. A. LABORATORIES, INC.245charged in violation of the Act, and insofar as it alleges that the respondentengaged in espionage.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 18, 1948, any party may,within twenty (20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of said Rules and Regulations, filewith the Board, Rochambeau Building, Washington 25, D. C., an original and sixcopies of a statement in writing setting forth such exceptions to the Interme-diate Report or to any other part of the record or proceeding (including rulingsupon all motions or objections) as he relies upon, together with the original andsix copies of a brief in support thereof ; and any party may, within the sameperiod, file an original and six copies of a brief in support of the IntermediateReport.Immediately upon the filing of such statement of exceptions and/orbriefs, the party filing the same shall serve a copy thereof upon each of the otherparties.Statements of exceptions and briefs shall designate by precise citationthe portions of the record relied upon and shall be legibly printed or mimeo-graphed, and if mimeographed shall be double spaced. Proof of service on theother parties of all papers filed with the Board shall be promptly made as requiredby Section 203.85.As further provided in said Section 203.46, should any partydesire permission to argue orally before the, Board, request therefor must be madein writing to the Board within ten (10) days from the date of service of the ordertransferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 7th day of September 1948.HORACE A. RUCKEL,Trial Examiner.SUPPLEMENTAL INTERMEDIATE REPORTMr. San fjord D. Ten,for the General Counsel.Messrs. Alvany, Eisner, and Donnelly, by Mr. Merwin Lewis,ofNew York,N. Y., for the Respondent.On September 7, 1948, Horace A. Ruckel, the undersigned Trial Examiner,issued his Intermediate Report in the above-entitled matter, finding that theRespondent had unlawfully discriminated against the six supervisory employeesnamed in the complaint, and recommending that the Respondent offer them rein-statement with back pay.The Respondent thereafter filed its Exceptions to theIntermediate Report and a supporting brief in which it asserted that certainevidentiary rulings by the Trial Examiner precluded it from establishing itsdefense to the alleged discrimination against the complaining union herein.On March 25, 1949, the Board issued an order remanding the case to theTrial Examiner and directing him (1) to reopen the record for the limited pur-pose of receiving evidence from all parties as to the purpose of the supervisors'strike, and (2) upon the introduction of such evidence in the record, to prepareand issue a Supplemental Intermediate Report, setting forth his finding withrespect to this issue.Pursuant to notice, a hearing was held on April 12, 1949, at New York, NewYork.The General Counsel and the Respondent were represented by counsel 246DECISIONSOF NATIONALLABOR RELATIONS BOARDand participated in the hearing.Full opportunity to be heard, and to examineand cross-examine witnesses, was afforded all parties.At the close of the hear-ing the parties were advised that they might argue orally before the TrialExaminer, and might file briefs with him by April 27, 1949. On that date theRespondent filed a supplemental brief.SUPPLEMENTAL FINDINGS OF FACTThe Trial Examiner found in his Intermediate Report that on September 22,1944, the 'Respondent's production workers, affiliated with United AutomobileWorkers of America, herein called the U. A. W., went on strike ; that the fore-men refused to do production work during the strike ; that Foreman's Association,ofAmerica, Chapter No. 104, comprising the Respondent's foremen, and hereincalled the Union, held a meeting at which they decided to go on strike ; and thatthereafter they went on strike and marched as a group in the picket line of theproduction workers, carrying picket signs announcing their solidarity with them.'There has been, and is, no controversy as to the correctness of these facts.The only further evidence on this point adduced at the hearing on April 12had to do with the means of obtaining the support of the foremen for the strikeof the production workers.Paul Newman, international representative for theU. A. W., not previously called as a witness, testified that 'during the weekbeginning September 25, 1948, he called at the meeting hall of the Union, ad-dressed the assembled foremen, and asked them to come out on strike in supportof the production workers.His testimony was supported by that of EdwardCarfero, president of the Union, who did not previously testify on this point,'and there was no testimony to the contrary.The undersigned finds that the support of the foremen for the productionworkers' strike was obtained in the manner described by Newman and Carfero,and that the purpose of the foremen's strike was to support the strike of the'production workers.ConclusionThe new evidence adduced at the hearing on April 12 only substantiates thefindingsof fact contained in the Intermediate Report of September 7, 1944,and the Trial Examiner accordingly reiterates the conclusions of law and rec-ommendations contained therein.As provided in Section 203.40 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 18, 1948, any party may,within twenty (20) days from the date of service of the order transferring thecase the Board, pursuant to Section 203.45 of said Rules and Regulations, filei The Board's order remanding the case for the limited purpose of taking testimony as tothe purpose of the foremen's strike, states that the Trial Examiner's rulings at the priorhearing included the rejection of proof by the Respondent on this point.At the hearingon April 12,counsel for the Respondent stated :As I recall the testimony, you permitted evidence in the last hearing on the questionof the purpose of the supervisors'strike.There is affirmative evidence in the record'on that issue. If the case is opened, it seems to inc that it should be opened for thepurpose of permitting evidence that you didn't permit us to put in, not evidence thatyou did permit us to put in.The Trial Examiner again denied the Respondent'smotion to permit evidence as to thepurpose of the production workers' strike.The Board, in its remanding order, stated thatit saw no necessity for considering this question until the purpose of the supervisors'strikehad been established. E. A. LABORATORIES, INC.247with the Board, Washington 25, D. C., an original and six copies of a statementin writing setting forth such exceptions to the Intermediate Report and Recom-mended Order or to any other part of the record or proceeding (including rulingsupon all motions or objections) as he relies upon, together with the original andsix copies of a brief in support thereof ; and any party may, withinthe sameperiod, file an original and six copies of a brief in support of the IntermediateReport and Recommended Order. Immediately upon the filing of such state-ment of exceptions and/or briefs, the party filing the same shall serve a copythereof upon each of the other parties. Statements of exceptions and briefsshall designate by precise citation the portions of the record relied uponand shallbe legibly printed or mimeographed, and if mimeographed shall be double spaced.Proof of service on the other parties of all papers filed with the Boardshall bepromptly made as required by Section 203.85.As further provided in said Sec-tion 203.46 should any party desire permission to argue orally before the Board,request therefor must be made in writing to the Board within ten (10) days fromthe date of service ofthe order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations,and recom-mended order herein contained shall, as provided in Section 203.48 of saidRules and Regulations,be adopted by the Board and become its findings, con-clusions,and order,and allobjections thereto shall be deemed waived for allpurposes.Dated at Washington, D. C., this 7th day of May 1949.HORACE A. RUCKEL,Trial Examiner.